       Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 1 of 18



Kenneth L. Baum, Esq.
LAW OFFICES OF KENNETH L.
BAUM LLC
167 Main Street
Hackensack, New Jersey 07601
201-853-3030
201-584-0297 Facsimile
Attorneys for Defendant

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAHUL MANCHANDA,                       CIVIL ACTION NO. 1:19-cv-05121 (WHP)

                    Plaintiff,                       Civil Action

       v.

NAVIENT STUDENT LOANS &
EDUCATIONAL CREDIT MANAGEMENT
CORPORATION,

                    Defendants.



______________________________________________________________________________

    DEFENDANT EDUCATIONAL CREDIT MANAGEMENT CORPORATION’S
  MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
      THIRD AMENDED COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)
______________________________________________________________________________


Of Counsel and On the Brief:
      Kenneth L. Baum, Esq.
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 2 of 18




                                PRELIMINARY STATEMENT

       Defendant Educational Credit Management Corporation (“ECMC”) submits this Brief in

support of its motion to dismiss Plaintiff Rahul Manchanda’s (“Plaintiff”) Third Amended

Complaint (the “Complaint”) pursuant to Fed. R. Civ. P. 12(b)(6) (the “Motion”). As

demonstrated below, despite being afforded multiple opportunities to revise his original

complaint to state viable causes of action, Plaintiff continues to assert claims that are unfounded

under, and are specifically prohibited by, existing law. Plaintiff’s failure to state a claim upon

which relief may be granted against ECMC warrants dismissal of the Complaint.

       The facts of this case, as they pertain to ECMC, are simple. In 2003, Plaintiff

consolidated his existing federal student loans by executing a Federal Consolidation Loan

Application and Master Promissory Note (the “Note”). After Plaintiff filed for bankruptcy in

2014, the original guarantor transferred its interest in the Note to ECMC, which provides

specialized guarantor services under the Federal Family Education Loan Program (“FFELP”),

including accepting the transfer of title to loans on which the borrower has filed for bankruptcy.

When Plaintiff’s bankruptcy was dismissed in 2015, Plaintiff’s loan (the “Loan”) was

repurchased by the lender and ECMC remained the FFELP guarantor.

       When Plaintiff became delinquent in repaying the Loan and it attained default status, the

lender submitted a claim to ECMC, which paid the default claim and again acquired all right,

title, and interest in the Note. Plaintiff agreed to rehabilitate the Loan and completed that

process, resulting in an eligible lender, Navient Credit Finance Corporation (“Navient”),

purchasing all of ECMC’s interests in and to the Loan in 2018. In addition, Plaintiff

consolidated the FFELP Loan into the Direct Loan Program on or around March 22, 2018, and

created a new consolidation loan under the Direct Loan Program. Thus, Plaintiff does not
                                                  1
         Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 3 of 18



currently have any loans under the FFELP and ECMC no longer has any role with regards to

Plaintiff’s student loans.

        The gravamen of the Complaint is that ECMC and Defendant Navient Solutions, LLC

(“Navient”), sued herein as “Navient Student Loans,” fraudulently induced Plaintiff into

obtaining a consolidation loan that, Plaintiff alleges, included improperly high rates of interest

and collection costs. Specifically, Plaintiff primarily asserts various causes of action under New

York law, including fraudulent inducement to contract (First Claim), deceptive business

practices (Second Claim), fraudulent misrepresentation (Third Claim), false advertising (Fourth

Claim), breach of contract (Fifth Claim), and civil usury (Sixth Claim). In addition, Plaintiff

asserts claims for alleged violation of the Fair Debt Collection Practices Act (Seventh Claim) and

the Consumer Financial Protection Act (Eighth Claim). Like the prior versions of the Complaint,

none of these claims state a cause of action upon which relief may be granted.

        First, the causes of action in the Complaint under New York law are preempted by the

Higher Education Act of 1965 (“HEA,” 20 U.S.C. § 1071, et seq.), which is a federal statute.

Second, the Complaint constitutes an improper attempt to circumvent the lack of a private right

of action under the HEA, which specifically and exclusively empowers the Secretary of the

Department of Education to take remedial actions against an agency which fails to comply with

the requirements set out in the FFELP regulations. Third, given its status as the former owner of

the Loan, as well as acting as a fiduciary of the Department of Education, ECMC is not a debt

collector under the FDCPA, and as such, Plaintiff’s claims under the FDCPA fail as a matter of

law. Accordingly, because Plaintiff’s Complaint fails to state a cause of action upon which relief

may be granted against ECMC, it should be dismissed with prejudice pursuant to Fed. R. Civ. P.

12(b)(6).



                                                  2
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 4 of 18




                                   STATEMENT OF FACTS

       The relevant facts in support of the Motion are set forth in the Declaration of Kerry

Klisch (the “Klisch Dec.”). For the Court’s convenience, a summary of those facts is included

below. Unless otherwise noted, the capitalized, defined terms herein shall have the same

definitions ascribed to them in the Klisch Dec.

       ECMC was created under the direction of the United States Department of Education to

provide specialized guarantor services pursuant to the Federal Family Education Loan Program

(“FFELP”), including accepting transfer of title of certain student loan accounts on which the

student loan borrower has filed a bankruptcy proceeding. (Klisch Dec., ¶ 2.) ECMC is a not-for-

profit corporation duly organized under the laws of the State of Minnesota, with offices located

at 111 South Washington Avenue, Suite 1400, Minneapolis, Minnesota 55401. (Id.)

       On or about May 1, 2003, Plaintiff signed a Federal Consolidation Loan Application and

Promissory Note requesting a consolidation of his existing student loans under FFELP (the

“Note”). The lender was College Loan Corporation. The consolidation loan made pursuant to

the Note (the “Loan”) was disbursed on or about August 26, 2003, in the original principal

amount of $118,806. The Loan was originally guaranteed by American Student Assistance

(“ASA”). (Klisch Dec., ¶¶ 3-4.)

       By agreement, ASA assigns to ECMC its student loan accounts for borrowers that have

filed a bankruptcy proceeding. On April 30, 2014, Plaintiff filed for bankruptcy under Case No.

14-11259. Thus, on or around July 10, 2014, ASA transferred all right, title, and interest in the

Note to ECMC, and ECMC became the FFELP guarantor. When Plaintiff’s bankruptcy was

dismissed on or around January 7, 2015, the Loan was repurchased by the lender pursuant to

federal regulations. ECMC remained the FFELP guarantor. (Klisch Dec., ¶¶ 5-6.)

                                                  3
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 5 of 18



       When Plaintiff failed to maintain repayment of the Loan it became severely delinquent

and attained a default status. The lender submitted a default claim to ECMC in accordance with

34 C.F.R. § 682.102(g). ECMC paid the default claim and all right, title, and interest in the Note

again transferred to ECMC. On or about April 14, 2017, Plaintiff executed an agreement with

ECMC, whereby he agreed to rehabilitate the Loan pursuant to 34 C.F.R. § 682.405. The

successful completion of that process would remove the default status and the Loan would go

back to a repayment status with a lender. (Klisch Dec., ¶¶ 7-8.)

       Plaintiff successfully completed the rehabilitation of the Loan. As a result, on or about

January 29, 2018, an eligible lender, Navient Credit Finance Corporation, purchased the Loan.

All activity by ECMC was performed in its capacity as a FFELP guarantor and pursuant to its

duties thereunder. (Klisch Dec., ¶¶ 9-10.)

       Plaintiff consolidated the FFELP Loan into the Direct Loan Program on or around March

22, 2018, and created a new consolidation loan under the Direct Loan Program. Thus, Plaintiff

does not currently have any loans under the FFELP and ECMC no longer has any role with

regards to Plaintiff’s student loans. (Klisch Dec., ¶¶ 11.)




                                                 4
         Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 6 of 18



                                       LEGAL ARGUMENT

        I.      PLAINTIFF'S COMPLAINT FAILS TO STATE A CAUSE
                OF ACTION UPON WHICH RELIEF MAY BE GRANTED
                AND SHOULD BE DISMISSED PURSUANT TO FED. R.
                CIV. P. 12(b)(6).

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a party may assert as a defense to a

complaint, a motion for failure to state a claim upon which relief may be granted. Fed. R. Civ. P.

12(b)(6). As the Supreme Court has held, “[t]o survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).

“A claim has factual plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Bell Atlantic Corp. v. Twombly, 550 U.S. at 556). Moreover, “[t]he plausibility standard is not

akin to a, ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Ibid. (citing Id.)

        Here, even assuming all the allegations in the Complaint are true, they nevertheless fail to

state a claim for relief that is “plausible on its face,” as described below.

                A.      The Duties of a Guaranty Agency Under the HEA.

        Congress passed the Higher Education Act of 1965 (“HEA”, 20 U.S.C. § 1071, et seq.) to

“keep the college door open to all students of ability, regardless of socioeconomic background.”

Pelfrey v. ECMC, 71 F.Supp.2d 1161, 1162-63 (N.D. Ala. 1999), aff’d 208 F.3d 945 (11th Cir.

2000); 20 U.S.C. § 1070(a).

        Among other things, the HEA established the Federal Family Education Loan Program

(“FFELP”). 20 U.S.C. § 1071. The FFELP was formerly referred to as the Guaranteed Student


                                                    5
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 7 of 18



Loan Program (“GSL”) before being renamed in 1992. ECMC operates as a guaranty agency

under the HEA. See e.g. Rowe v. ECMC, 559 F.3d 1028, 1030 n.1, 1032 (9th Cir. 2009).

       In accordance with the HEA, student loans are guaranteed by either a state agency or

non-profit organization “that has an agreement with the Secretary under which it will administer

a loan guaranty program under the Act.” 34 C.F.R. § 682.200; 20 U.S.C. § 1072(a)(1). Such

state agencies or non-profit organizations are referred to as guaranty agencies.

       Guaranty agencies enter into agreements with the DOE that set forth “such administrative

and fiscal procedures as may be necessary to protect the United States from the risk of

unreasonable loss thereunder, to ensure proper and efficient administration of the loan insurance

program, and to assure that due diligence will be exercised in the collection of loans insured

under the program . . .” 20 U.S.C. § 1078(c)(2); 34 C.F.R. § 682.404(l); 34 C.F.R. §

682.410(b)(6).

       The Secretary of Education is authorized to prescribe rules and regulations as may be

necessary to carry out the purpose of the HEA. 20 U.S.C. § 1082(a)(1). Said regulations are

found in the Code of Federal Regulations, which sets forth, in great detail, the wide variety of

activities a guaranty agency must undertake on a guaranteed student loan. See e.g. 34 C.F.R. §§

682.400-682.423.

       The due diligence obligation owed by the guaranty agency to the DOE requires that the

guaranty agency “engage in reasonable and documented collection activities.” 34 C.F.R. §

682.410(b)(6)(i). This obligation specifically includes a number of actions the guaranty agency

must perform in attempting to collect on any defaulted, reinsured loans it holds, such as a

sequence of dunning letters and telephone contacts, reporting the defaulted loan to credit

bureaus, federal and state income tax refund offsets, non-judicial administrative wage



                                                 6
         Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 8 of 18



garnishment, and, where appropriate, collection litigation. 34 C.F.R. § 682.410(b)(6)(ii)-(vii).

The DOE is empowered to take remedial actions against a guaranty agency which fails to

comply with these requirements. See e.g. 34 C.F.R. § 682.413(b)(2) and (c)(1).

       Moreover, guaranty agencies provide borrowers like Plaintiff with certain disclosures

pursuant to these federal regulations, about the potential consequence of wage garnishment

among other things. Guaranty agencies must also contact borrowers via telephone in their

attempts to collect the loans. 34 C.F.R. §§ 682.410(b)(6)(ii); 682.410(b)(6)(vi); 682.411(d)(1);

682.411(d)(3); 682.411(l); 682.411(m).

       In summary of the foregoing, guaranty agencies undertake an enormous amount of

responsibilities and are involved in the loans they guarantee from the origination of the loan to

the final payoff.

               B.      ECMC is a Guaranty Agency Under the HEA.

       ECMC is a guaranty agency under the HEA. It is a non-profit organization that has an

agreement with the DOE under which it helps to administer the FFELP. Many courts have

concluded that ECMC is a guaranty agency in previous cases similar to the instant case. See e.g.

Pelfrey v. ECMC, 71 F.Supp.2d 1161, 1180 (N.D. Ala. 1999), aff’d 208 F.3d 945 (11th Cir. 2000);

Black v. ECMC, 459 F.3d 796, 801 (7th Cir. 2006); In Re Howe, 2008 U.S. Dist. LEXIS 89161 at

*2 (C.D. Cal. 2008); Rowe v. ECMC, 559 F.3d 1028, 1032 (9th Cir. 2009); Rowe v. ECMC, 730

F. Supp. 2d 1285, 1288 (D. Or. 2010); Watkins v. ECMC, 2011 U.S. Dist. LEXIS 55328 at *11

(E.D. Va. 2011); Bennett v. Premiere Credit, Case No. 11-cv-124 at *5 (S.D. Ga. Oct. 20, 2011)

aff’d, Case No. 12–128592013, WL 310066 (11th Cir. 2012).




                                                 7
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 9 of 18



       ECMC, as a FFELP guarantor, is required to perform the numerous duties set forth in the

Code of Federal Regulations as discussed above. ECMC also provides specialized guarantor

services to the DOE.

               C.      Plaintiff’s State Law Claims Are Preempted By Federal Law.

       In his Complaint, Plaintiff asserts various causes of action against ECMC based on New

York state law (i.e., fraudulent inducement to contract (First Claim), deceptive business practices

(Second Claim), fraudulent misrepresentation (Third Claim), false advertising (Fourth Claim),

breach of contract (Fifth Claim), and civil usury (Sixth Claim)). As courts have held, however,

those claims are preempted by the HEA, which is federal law. Preemption under the HEA may

be express or implied. Chae v. SLM Corp., 593 F.3d 936, 942 (9th Cir. 2010). Express

preemption occurs where federal law explicitly defines the extent to which its enactments

preempt state law. Schneidewind v. ANR Pipeline Co., 485 U.S. 293, 299 (1988). Implied

preemption occurs where there is conflict between the HEA and state law, or where complying

with state law would hinder compliance under the HEA. Cadle Co. v. Banner, 394 B.R. 292,

304 (D. Conn. 2008).

       Preemption may occur directly through congressional action or by federal agencies acting

under congressional authority. Brannan v. United Student Aid Funds, Inc., 94 F.3d 1260, 1263

(9th Cir. 1996). As discussed above, in the student loan collection field, Congress and the DOE

have established an extensive, elaborate, and preemptive set of federal statutes and regulations

governing lenders and guaranty agencies like ECMC. This framework both expressly and

impliedly preempts Plaintiff’s claims.




                                                 8
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 10 of 18



                       i.      Plaintiff’s State Law Claims Are Expressly Preempted by the
                               HEA.

       The essence of Plaintiff’s claims under New York law is that he was the victim of

fraudulent misrepresentation, deceptive business practices, and improper disclosure regarding the

terms of his consolidation loan. In Chae v. SLM Corp., 593 F.3d 936 (9th Cir. 2010), however,

the court held that similar claims were expressly preempted by Section 1098g of the HEA. Id. at

943. That section provides that, “[l]oans made, insured, or guaranteed pursuant to a program

authorized by Title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) shall not be

subject to any disclosure requirements of any State law.”

       The factual allegations asserted by the plaintiffs in Chae – that a student loan servicer

improperly calculated the interest on the subject loans, assessed late fees, and fixed the first

repayment date – are strikingly similar to those advanced by Plaintiff. In Chae, “[t]he plaintiffs

dispute[d] [the] characterization of their claims, arguing that they do not seek specific

disclosures, but merely to stop Sallie Mae from fraudulently and deceptively misleading

borrowers through the written documents.” 593 F.3d at 943. As the court in that case held,

however, “preemption cannot be avoided simply by relabeling an otherwise-preempted claim.”

Id. Here, Plaintiff’s state law claims are clearly preempted under the HEA.

                       ii.     Plaintiff’s State Law Claims Are Preempted by the Code of
                               Federal Regulations.

       Express preemption may be found based on “the text of the provision, the surrounding

statutory framework, and Congress’s stated purposes in enacting the statute.” Chae, supra, at

942. Where express preemption language exists, the Court must interpret the provision and

“identify the domain expressly pre-empted’ by that language.” Medtronic, Inc. v. Lora Lohr,

518 U.S. 470, 484 (1996).



                                                  9
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 11 of 18



        As noted above, the HEA authorizes the DOE to “prescribe such regulations as may be

necessary to carry out the purposes” of the FFELP. 20 U.S.C. § 1082(a)(1).) Under that

authority, the DOE has promulgated a series of comprehensive regulations, including regulations

that articulate the standards for collecting student loans and direct the pre-litigation collection

efforts of lenders, guaranty agencies, and third-party debt collectors. 34 C.F.R. §§ 682.410 and

682.411.

        Here, ECMC’s allegedly wrongful conduct is governed by 34 C.F.R §§ 682.410 and

682.411. See e.g. 34 C.F.R. §§ 682.410(b)(6)(ii); 682.410(b)(6)(vi); 682.411(d)(1);

682.411(d)(3); 682.411(l); 682.411(m). These Regulations also contain express preemption

language:

                “Preemption of State law.
                The provisions of paragraphs (b) (2), (5), and (6) of this section
                preempt any State law, including State statutes, regulations, or rules,
                that would conflict with or hinder satisfaction of the requirements of
                these provisions.” (34 C.F.R. § 682.410(b)(8).)
                                               * * *
                “Preemption.
                The provisions of this section . . . Preempt any State law, including
                State statutes, regulations, or rules, that would conflict with or
                hinder satisfaction of the requirements or frustrate the purposes of
                this section . . .” (34 C.F.R. § 682.411(o).)

        Courts consistently rely on this language to find state law claims implicating the HEA

and its related regulations to be preempted. See e.g. Hunt v. Sallie Mae, Inc., 2011 U.S. Dist.

LEXIS 78306 (E.D. Mich. July 19, 2011) at *3 (“Plaintiff’s state-law claims are expressly

preempted by the language in 34 C.F.R § 682.411(o)”); Martin v. Sallie Mae, Inc., 2007 U.S.

Dist. LEXIS 90418 (S.D. W. Va. Dec. 7, 2007) at *8 (holding that the HEA “preempts any state

cause of action that conflicts with it.”).




                                                  10
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 12 of 18



       The DOE has also issued a significant formal interpretation which states that it is the

“Secretary’s intention to preempt State law” by issuing a regulatory framework for pre-litigation

collection, and explains that recognizing liability under inconsistent state law would “thwart the

Congressional intention implemented in the regulations.” Said interpretation further states “that

34 C.F.R. § 682.410(b)(4) and 34 C.F.R. § 682.411 preempt State law, including State case law,

statutes, and regulations that are inconsistent with the provisions” of the HEA. 55 Fed. Reg.

40120-01. Therefore, as the Ninth Circuit has observed, pursuant to the DOE’s interpretation,

state claims are preempted in any circumstance where state law would otherwise regulate pre-

litigation collection activity. Brannan v. United Student Aid Funds, Inc., 94 F.3d 1260, 1263

(9th Cir. 1996); Pirouzian v. SLM Corp., 396 F. Supp. 2d 1124, 1129 (S.D. Cal. 2005); see also

Seals v. Nat’l Student Loan Program, No. CA-02-101-5, 2004 WL 3314948, (N.D.W.Va. Aug.

16, 2004) at *3, 6 (holding that HEA preempts claim for improper collection practices under

state law) aff’d 124 Fed. App’x 182 (4th Cir. 2005) (per curiam).)

       Accordingly, Plaintiff’s state law claims are preempted.


                       iii.    Plaintiff’s State Law Claims Are Preempted Because They
                               Prohibit, Restrict, or Impose Burden on Pre-Litigation
                               Collection Activity.

       Even if Plaintiff’s state law claims are not expressly preempted by 20 U.S.C. § 1098g, 20

U.S.C. § 1095a, 34 C.F.R. § 682.410(b)(8) and/or 34 C.F.R. § 682.411(o), they are nevertheless

impliedly preempted because they conflict with the HEA and therefore hinder or prohibit the

collection activities of guaranty agencies.

       In this regard, the HEA preempts all state laws regarding pre-litigation collection activity.

In Brannan v. United Student Aid Funds, Inc., 94 F.3d 1260, 1266 (9th Cir. 1996), the Ninth




                                                11
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 13 of 18



Circuit held that Oregon state law regarding collection activity were preempted by the HEA in its

entirety, and defined the breadth of the preemption as follows:

               “[T]he preemption includes any State law that would hinder or
               prohibit any activity taken by third-party debt collectors prior to
               litigation.” (Brannan v. United Student Aid Funds, Inc., 94 F.3d
               1260, 1266 (9th Cir. 1996), emphasis added.)

       The Brannan Court based its decision on the DOE’s interpretation of the regulations

governing pre-litigation collection activity, including 20 U.S.C. §§ 1078(c), 1080(a),(b); 34

C.F.R. §§ 682.410 and 682.411.

       The Brannan court also noted:

               “. . . exposure to lawsuits under fifty separate sets of laws and court
               systems could make lenders reluctant to make new federally-
               guaranteed student loans.” (Brannan, supra, at 1263.)

       Accordingly, Plaintiff’s claims under New York law are preempted.


                        iv.   Plaintiff’s State Law Claims Are Preempted Because They
                              Conflict with the HEA.

       Conflict preemption exists “where the state law ‘stands as an obstacle to the

accomplishment and execution of the full purposes and objectives of Congress.” English v.

General Elec. Co., 496 U.S. 72, 79 (1990).

       Here, conflict preemption applies to Plaintiff’s state law claims because, as Plaintiff

would have them applied, they would conflict with the due diligence and collection requirements

of the HEA, and therefore create obstacle to the congressional purpose and objectives of the

HEA.

       In line with this reasoning, the Ninth Circuit in Chae preempted state law claims based in

part on Congress’s direction to the DOE that it aimed for uniformity of FFELP regulations. The

Ninth Circuit stated:

                                                 12
       Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 14 of 18



               “Permitting varying state law challenges across the country, with
               state law standards that may differ and impede uniformity, will
               almost certainly be harmful to the FFELP . . . Congress intended
               uniformity within the program. The statutory design, its detailed
               provisions for the FFELP’s operation, and its focus on the
               relationship between borrowers and lenders persuade us that
               Congress intended to subject FFELP participants to uniform federal
               law and regulations . . . Having carefully considered the FFELP and
               the purposes of Congress in the HEA, we conclude, beyond any
               doubt, that subjecting the federal regulatory standards to the
               potentially conflicting standards of fifty states on contract and
               consumer protection principles would stand as a severe obstacle to
               the effective promotion of the funding of student loans. Such an
               obstacle, which we consider hostile to the purposes of Congress in
               this program, must bow to the overriding principles of conflict
               preemption and federal law supremacy.” (Chae v. SLM Corp., 593
               F.3d 936, 945, 947, 950 (9th Cir. 2010) (emphasis added).)

       Conflict preemption has been applied in many other cases as well. See e.g. Seals v. Nat’l

Student Loan Program, No. CA-02-101-5, 2004 WL 3314948, at *3, 6 (N.D.W.Va. Aug. 16,

2004) (West Virginia state laws imposed additional burdens on student loan collection activities

and thus was preempted under the HEA and its regulations), aff’d, 124 F. App’x 182 (4th Cir.

2005) and Hunt v. Sallie Mae Inc. WL 2847428 (E.D. Mich. 2011) (Plaintiff’s state-law claims

conflicted with the HEA and were accordingly preempted.).)

       If Plaintiff were permitted to pursue his state law claims against ECMC in this case, it

would create conflicting requirements in New York compared to the remaining states;

specifically, ECMC would be subject to both the HEA and federal regulations as well as

Plaintiff’s state law claims, leading to the unreasonable result that ECMC would be faced with

potential liability in State Court for complying with the requirements of the HEA and federal

regulations. Such a conflict would hinder the DOE’s ability to regulate guaranty agencies like

ECMC, and interfere with the DOE’s enforcement powers as authorized and intended by

Congress.



                                               13
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 15 of 18



       The HEA’s uniform application is a clear objective intended by Congress. Brannan,

supra, at 1264; Chae, supra, at 944-945. The statutory language of the HEA’s FFELP explicitly

calls for uniformity multiple times. 20 U.S.C. § 1082. A lack of uniform application of New

York law and the HEA would stand as an obstacle to congressional objectives. Specifically, to

the extent New York laws regarding loan disclosure, proper calculation of interest rates, and

imposition of costs and fees hampered the ability of FFELP lenders to comply with the uniform

administration of FFELP, Plaintiff’s state law claims would conflict with the HEA. Such a

conflict was expressly cited in Chae, supra, at 943-50, as a basis for invoking preemption of

similar claims. The same rationale applies here, and Plaintiff’s claims, in addition to being

expressly preempted, are subject to conflict preemption.

              D.      ECMC is Not Subject to the FDCPA.

                      i.       Guaranty Agencies Do Not Fall Under the Definition of a
                               “Debt Collector.”

       Plaintiff also asserts that ECMC violated the FDCPA. This claim fails as a matter of

law. It is fundamental that the FDCPA applies only to “debt collectors.” Pelfrey, 71 F. Supp.

2d at 1166. ECMC does not fall under the general definition of a “debt collector.” The FDCPA

defines a “debt collector” as any business whose principal purpose is the collection of any debts

or who regularly collects or attempts to collect debts of another. 15 U.S.C. § 1692a.

       The principal purpose of ECMC, or any guaranty agency, is not the collection of debts

nor does it regularly collect debts for another. Rather, the principal purpose of a guaranty

agency is the administration of the FFELP as dictated in extensive Federal Regulations. See

Pelfrey, 71 F.Supp.2d at 1163. See also Rowe v. Educ. Credit Mgmt. Corp.,730 F.Supp. 2d

1285 (D. Or. 2010)(“[t]hus even beyond the fiduciary exception, ECMC does not fall under the

definition of a debt collector with respect to the loan at issue.”); Edler v Student Loan

                                                 14
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 16 of 18



Marketing Association, 1993 WL 625570 (D. D.C. 1993), (“[t]he FDCPA is inapplicable to [the

guaranty agency] as a matter of law because [it] is a guarantee agency and not a debt collector

within the meaning of the statute)”; Davis v. United Student Aid Funds, 45 F. Supp. 2d 1104,

1108 (D.Kan. 1998) (finding, “[w]hen a borrower defaults on a guaranteed loan, the guaranty

agency pays the guaranty and becomes the ‘holder’ of the note.”); Freeman v. Great Lakes,

2013 WL 2355541 at *6 (reasoning, “[s]imply put, ECMC is collecting its own debt as the

current holder of the obligation. Accordingly, it is not a ‘debt collector’ under the FDCPA.”);

Lima v. United States Dep’t of Educ., 2017 WL 2265888 at 6 (D. Haw. Apr. 25, 2017) (finding,

“[g]iven ECMC’s assumption of Plaintiff’s debt and the corresponding responsibilities thereto,

it is not a ‘debt collector’ as defined by the FDCPA.”).

       Moreover, the Supreme Court has held that an entity that purchases debts that are

originated by someone else and then seek to collect those debts for themselves – which, as

noted above, is one of ECMC’s primary functions as a specialized guarantor under FFELP – is

not a “debt collector” subject to the FDCPA. See Henson v. Santander Consumer USA Inc.,

137 S.Ct. 1718, 1721-2, 198 L.Ed.2d 177 (2017). As a result, Plaintiff’s claims under the

FDCPA fail to state a cause of action upon which relief may be granted.

                    ii.       ECMC Operates Under a Fiduciary Relationship with the
                              Department of Education.

       Even if ECMC was a “debt collector” within the ambit of the FDCPA definition, which it

is not, it would still not be subject to liability under the FDCPA. The FDCPA also outlines a

number of exceptions to the generalized definition of the term “debt collector,” one of which is

the “bona fide fiduciary exception” under Section 1692a(6)(F)(i). As a guaranty agency, ECMC

is in a fiduciary relationship with the Department of Education for the purpose of the FFELP. See

34 C.F.R. § 682.419(a) (“The guaranty agency must exercise the level of care required of a

                                                15
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 17 of 18



fiduciary charged with the duty of protecting, investing, and administering the money of

others.”).

        Indeed, the Eleventh Circuit made this point clear in its affirmance in Pelfrey -

the Fair Debt Collection Practices Act, 15 U.S.C. 1692, et seq. (1994), does not apply to the

defendant [ECMC], because the defendant [ECMC] is a “person collecting or attempting to

collect any debt owed or due or asserted to be owed or due another to the extent such activity . . .

is incidental to a bona fide fiduciary obligation.” Pelfrey v. Educational Credit Management

Corporation, 208 F.3d 945 (11th Cir. 2000)(citing 15 U.S.C. 1692a(6)(F)(i). 1 As aptly held in

Rowe following remand from the Ninth Circuit, “[N]o reasonable trier of fact could conclude

that ECMC does not fall under the fiduciary obligation exception to the definition of debt

collector under the FDCPA . . .” Rowe v. ECMC, 730 F.Supp.2d 1285, 1288-1289 (D. Or. 2010).

        Accordingly, because ECMC is not subject to the FDCPA, Plaintiff’s Complaint fails to

state a cause of action under the FDCPA and should be dismissed pursuant to Fed. R. Civ. P.

12(b)(6).




1
 See also Bennett, v. Premiere Credit of N. Am., LLC, 504 Fed. Appx. 872, 878 n.4 (11th Cir.
2013) (“ECMC is exempt from the FDCPA because (1) it has a fiduciary relationship with the
DOE, and (2) its collection activities are incidental to that fiduciary obligation.”); Freeman v.
Great Lakes, 2013 WL 2355541 at *6 (“Pursuant to the bona fide fiduciary obligation exception,
ECMC is not subject to suit under the FDCPA.”); Seo v. Educational Credit Management
Corporation, 2016 WL 521065, *2 (N.D. Ill. February 9, 2016)(“Defendant is not subject to the
FDCPA because, as a guarantor acting in a fiduciary relationship with the Department of
Education, it does not fall under the definition of a debt collector.”). Lasserre v. ECMC, 2012
WL 2191628, at *2 (M.D. La. June 14, 2012)(“Guaranty agencies acting in their fiduciary
capacity to the U.S. Department of Education fall within the ‘fiduciary’ exception to the
FDCPA.”); Rainey v. ECMC, 2016 WL 1594378, at *3 (E.D. Mich. Apr. 21, 2016) (“ECMC
satisfies [the requirements of the Bona Fide Fiduciary Exception] and thus its collection
activities here are not covered by the FDCPA.”).



                                                 16
        Case 1:19-cv-05121-WHP Document 40 Filed 11/15/19 Page 18 of 18



                                     CONCLUSION


       For all the foregoing reasons, ECMC respectfully requests that the Court enter an order

dismissing Plaintiff’s Complaint with prejudice pursuant to Fed. R. Civ. P. 12(b)(6), and such

other and further relief as the Court deems just and proper.



DATED: Hackensack, New Jersey
       November 15, 2019

                                                     Respectfully submitted,

                                                     LAW OFFICES OF KENNETH L. BAUM
                                                     LLC
                                                     Attorneys for Defendant, Educational Credit
                                                     Management Corporation


                                                     By:       /s/ Kenneth L. Baum
                                                               Kenneth L. Baum




                                                17
